Citation Nr: 0308044	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  95-08 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

The propriety of the initial 40 percent rating for low back 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, W. P.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from October 1985 to 
April 1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted the veteran service connection for a 
low back strain, and assigned a 20 percent rating effective 
April 5, 1993.  During the course of the appeal, the RO 
increased the veteran's rating for his low back strain to 40 
percent in a February 2000 decision.

The veteran's claim was remanded by the Board in August 2001.  


FINDINGS OF FACT

1.  Throughout the period from the grant of service 
connection to the present, the veteran has not had ankylosis 
of the low back.  

2.  Throughout the period from the grant of service 
connection to the present, the veteran has not been diagnosed 
with intervertebral disc syndrome; although he has complained 
of muscle spasms, and paresthesias, the medical evidence does 
not show neurological findings or intervertebral disc 
syndrome.  


CONCLUSION OF LAW

The initial 40 percent rating assigned for low back strain is 
appropriate.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71(a), 
Diagnostic Codes 5289, 5292, 5293, 5295 (2002); 4.71(a), 
Diagnostic Code 5293 (effective September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent a VA examination in August 1993 for his 
joints.  The veteran described pain along the entire spine 
region from the lower cervical to the mid-lumbar region.  He 
denied any radicular symptoms.  Examination showed that there 
were no postural or fixed deformities.  Musculature of the 
back was equal without atrophy, wasting, or spasm.  The 
veteran had tenderness throughout with minimal palpation.  
Deep tendon reflexes were 2+, equal and symmetric.  The 
veteran was able to heel-toe walk normally.  Motor and 
sensory examination were both intact without evidence of 
neurologic deficit.  Diagnosis was recurrent back strain 
without any evidence of radiculopathy or neurologic deficit.  

In the veteran's March 1995 substantive appeal, he stated 
that he had muscle spasms.  

The veteran was afforded a hearing before the RO in April 
1995, at which he testified about the severity of his low 
back disability.  

The veteran underwent a VA examination in May 1995.  The 
veteran continued to experience pain in the mid-back area in 
the right paraspinous area of the upper thoracic spine.  He 
stated that it radiated up his back and down his right leg.  
The pain was always present to some degree.  He could not sit 
for long periods of time.  Coughing or sneezing exacerbated 
exacerbated the pain.  He got associated intermittent muscle 
spasms involving the right side of the back, which increased 
the radicular symptoms. Examination showed essentially normal 
curvature.  There was no lumbar tenderness.  There was some 
mid-thoracic spine percussion tenderness.  Deep tendon 
reflexes in the upper extremities and lower extremities were 
equal at the knees and ankles.  Straight leg rising was 
negative.  Sensation was intact throughout to pinprick.  
Muscle strength was 5/5.  Diagnosis was chronic thoracolumbar 
sprain, with associated myofascial syndrome, and intermittent 
muscle spasms.  

A May 1995 x-ray showed no significant abnormalities in the 
thoracic or lumbar spine.  

The veteran underwent a VA examination in September 1996.  
The back pain had always been worse in the upper back.  There 
was some occasional right buttock pain.  Groin, thigh, and 
lower leg areas were all right.  There was no numbness in the 
feet.  Coughing did not cause any orthopedic pain.  Sleeping 
was rather poor.  

Examination showed that the veteran was able to rise on the 
toes and on the left heel.  He refused rising on the right 
heel because of knee pain.  He refused toe and heel walking 
because of back and lower extremity pain.  He was able to 
flex forward and reach to the tibia.  Percussion of the 
flexed spine was painful from T2 to T10.  Back motion allowed 
flexion of 50 degrees, extension of 20 degrees, rotation of 
30/25, and lateral bending of 50/30.  There was some pain 
with these movements.  In a sitting posture, the rotation was 
40/40, and lateral bending was 30/30.  There was a moderate 
midline tenderness from T2 to T10.  Reflexes were normal at 
the knees and ankles.  The extensor muscles and sensation 
were normal at the lower legs and feet.  Straight leg raising 
was 80 degrees bilaterally.  Under assessment, the examiner 
wrote that continuing symptoms were diagnosed as chronic 
muscular strain superimposed on some slight congenital 
instability.  The examiner commented that lumbar nerve roots 
were okay.  

The veteran underwent a VA examination in March 1998.  He 
stated that there was some limping with the right leg, which 
the veteran attributed to back pain.  He refused the toe and 
heel walking because of pain.  He could flex forward and 
reach to the knees, complaining of back pain.  Percussion of 
the spine was painful at all levels.  Back motion allowed 
flexion of 15 degrees, extension of 5 degrees, rotation 
20/20, and lateral bending 10/10.  His motions were very 
limited, and he complained of pain.  The entire spine was 
nontender.  In the sitting position, rotation improved to 
30/30.  Reflexes were absent at the knees and feet.  
Sensation was diminished laterally at the right lower leg and 
foot.  Straight leg raising was tolerated to 80 degrees 
bilaterally.  On the right, this was bothersome to the back.  
Dorsiflexion of the foot did not increase the pain.  The 
lumbar nerve roots were okay.

A VA x-ray from March 1998 showed that the vertebral bodies 
and disc spaces were within normal limits.  The examiner's 
impression was of a normal lumbar spine.  

The veteran was afforded a hearing before a traveling member 
of the Board in May 2001, at which time he testified about 
the severity of his low back disability.  

The veteran underwent a VA examination in December 2002.  The 
veteran had pain in the muscles on both sides of his low 
back.  Standing and walking were the most bothersome pain.  
His pain went down the back of both thighs, the back of the 
knees, and the back of the legs.  The only thing that helped 
his back was hot water soaks.  It was noted that the veteran 
was in a bus accident in 1996, and that he was treated in 
1996 following the bus accident for a back injury, and that 
there was a financial settlement for the back injury. The 
veteran and his wife worked as property managers.  

Examination showed that the knee kick and ankle jerk reflexes 
were equal and active bilaterally.  With the veteran 
standing, he could flex 40 degrees, but had to encouraged to 
go this far, and complained of pain if he bent forward.  
Right and left side bending were accomplished to 38 degrees 
bilaterally, and he complained of pain on that movement.  
Rotations of the lumbar spine were normal in extent.  
Extension of the lumbar spine was accomplished to 25 degrees.  
He had stocking decrease in sensation below the ankles, which 
the veteran said was probably due to pernicious anemia.  The 
examiner could not feel any spasm in the lumbar spine.  

Under diagnosis, the examiner wrote no orthopedic diagnosis.  
The examiner commented that the veteran had mostly all 
subjective complaints, none of which were borne out by 
examination.  He did not have intervertebral disc problem 
clinically.  He did not have sciatic neuropathy clinically.  
There was a lot of pain evidence, which was subjective and 
did not necessarily fit well with true low back problems.  
There were no neurologic findings indicative of degenerative 
disc disease.  X-ray findings of the lumbar spine were within 
normal limits.  Under diagnosis, the examiner wrote that back 
symptoms involved the entire thoracic and lumbar spine, and 
were diagnosed as chronic muscular strain.  The lumbar nerve 
roots were okay.  

VA Medical Center treatment records show that the veteran 
underwent physical therapy for his back.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the February 1995 Statement 
of the Case as well as the subsequent Supplemental Statements 
of the Case.  In these documents, the RO also provided notice 
of what evidence it had considered.    

In March 2002, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the current 
severity of his low back strain.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  In 
short, the requirements under the VCAA have been met.  

The veteran claims that the initial 40 percent rating 
assigned for his low back strain was not proper.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected condition.  In 
Fenderson, the Court agreed that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.") was not applicable 
where the veteran was expressing dissatisfaction with the 
initial rating assigned.  

As the veteran is expressing dissatisfaction with the initial 
40 percent rating assigned following the grant of service 
connection for his low back strain, all of the evidence 
following the grant of service connection (not just the 
evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  Because the RO 
considered all of the evidence following the grant of service 
connection, the veteran's claim is in appropriate appellate 
status.  

Service connection is currently in effect for low back strain 
under the provisions of 38 C.F.R. Part 4, Diagnostic Code 
5299-5292.  The veteran's low back disability is rated as 40 
percent disabling.  

A maximum rating of 40 percent is warranted under Diagnostic 
Code 5295 for severe lumbosacral strain, and under Diagnostic 
Code 5292 for severe limitation of motion of the lumbar 
spine.  Ratings in excess of 40 percent are not provided 
under those Codes.

Ankylosis of the lumbar segment of the spine at a favorable 
angle warrants a 40 percent rating.  A 50 percent rating 
requires fixation at an unfavorable angle. 38 C.F.R. Part 4, 
Diagnostic Code 5289.  The evidence does not show that the 
veteran has unfavorable ankylosis of the lumbar spine to 
warrant a 50 percent rating under Diagnostic Code 5289.  

Effective September 23, 2002, Diagnostic Code 5293 was 
changed.   See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

The new diagnostic criteria for Diagnostic Code 5293 are as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

A 60 percent rating is assigned, with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  A 40 percent rating is assigned with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 20 percent rating is assigned with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 10 percent rating is 
assigned with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The old diagnostic criteria for Diagnostic Code 5293 are as 
follows:

Intervertebral disc syndrome where pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief is 
assigned a 60 percent disability rating.  Intervertebral disc 
syndrome with recurring attacks and intermittent relief is 
assigned a 40 percent disability rating where severe.   38 
C.F.R. § 4.71a, Diagnostic Code 5293.

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  

Based on these decisions, in a December 1997 opinion, the 
General Counsel of the VA concluded that Diagnostic Code 5293 
for intervertebral disc syndrome involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  The General 
Counsel therefore concluded that pursuant to Johnson v. 
Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under this 
Diagnostic Code if the veteran has received less than the 
maximum evaluation under that Code. VAOPGCPREC 36-97.  
Therefore, to the extent possible, the degree of additional 
range of motion loss due to pain, even during flare-ups, 
weakened movement, excess fatigability, or incoordination 
should be noted.

As noted above, the schedular criteria for intervertebral 
disc syndrome were changed effective September 22, 2002.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary. Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Thus, if the veteran has intervertebral disc 
syndrome, the veteran's low back strain must be evaluated 
under both the old and the new rating criteria to determine 
which version is most favorable to the veteran.

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal. See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  Although the RO has not 
considered the veteran's claim for a low back strain under 
the new version of Diagnostic Code 5293, as will be discussed 
in greater detail below, there is no prejudice to the veteran 
in the Board proceeding with the claim.  This is because the 
medical evidence does not show a diagnosis of intervertebral 
disc syndrome.  Bernard v. Brown, 4 Vet.App. 384 (1993). 

At the veteran's August 1993 VA examination, the examiner 
provided a diagnosis of recurrent back strain without any 
evidence of radiculopathy or neurologic deficit.  Although 
the veteran was diagnosed with intermittent muscle spasms at 
his May 1995 VA examination, no muscle spasms were noted at 
the examination, and all other neurological findings were 
normal.  Also, at the veteran's September 1996 and March 1998 
VA examinations, the lumbar nerve roots were okay.  Finally, 
at the veteran's December 2002 VA examination, the examiner 
could not feel any spasm in the lumbar spine, and 
specifically commented that there were no neurologic findings 
indicative of degenerative disc disease.  

In light of the findings showing that the veteran does not 
have neurological symptoms or intervertebral disc syndrome, 
it is determined that rating the veteran's disability under 
Diagnostic Code 5293 is not applicable.  Also, since the 
medical evidence does not show a diagnosis of intervertebral 
disc syndrome, there is no prejudice to the veteran in 
proceeding with the claim even though he has not been 
apprised of the new rating criteria for intervertebral disc 
syndrome under Diagnostic Code 5293.  Bernard v. Brown, 4 
Vet.App. 384 (1993).

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization.  Also, while the evidence has some impact on 
the veteran's employment, there is not marked interference 
with employment that manifests itself in ways that are not 
contemplated in the rating schedule.  There are no unusual 
manifestations regarding the veteran's disability.  In the 
absence of medical evidence showing frequent hospitalizations 
or marked interference with employability (i.e. interference 
with employability not contemplated in the rating criteria), 
the provisions of 38 C.F.R. § 3.321 relating to 
extraschedular evaluations are not applicable here.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA orthopedic examinations to determine the 
severity of the veteran's low back disability.  The record is 
complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

Finally, inasmuch as the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The initial rating of 40 percent for the veteran's low back 
strain was proper and is maintained.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

